UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :     20cr179-11 (DLC)
                                         :
 VICTOR AHAIWE,                          :           ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to appear for a final pretrial

conference on June 4, 2021 at 9:30 AM, and to begin jury trial

in this matter beginning June 7, 2021.   In light of the ongoing

COVID-19 pandemic, it is hereby

     ORDERED that both the final pretrial conference and trial

shall take place in Courtroom 26B, 500 Pearl Street, a courtroom

reconfigured to comply with the safety protocols implemented in

this district.

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.   To gain entry to 500 Pearl Street, follow the

instructions provided here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf
     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.   Individuals

also must to wear a mask that covers their nose and mouth in the

courthouses.   Bandannas, gaiters and masks with valves are

prohibited.

     IT IS FURTHER ORDERED that counsel should make every effort

to avoid the exchange of documents in paper form during the

trial.   Therefore, exhibits should be pre-marked and assembled

sequentially in a digital folder labelled with the exhibit

numbers for ready reference and be ready to be distributed

digitally to the Court, counsel, and witnesses during the trial.

     IT IS FURTHER ORDERED that counsel shall bring all

electronic devises to be used in the presentation of evidence to

the final pretrial conference to test the presentation of

digital evidence during the trial with the district’s IT

Department.

     IT IS FURTHER ORDERED that counsel should make certain that

they have custody of all original exhibits.   The Court does not

retain them, and the Clerk is not responsible for them.

     Counsel are advised that this Court’s Revised Standing

Order M10-468 of February 26, 2014 prohibits all personal

electronic devices and general purpose computing devices except

by written permission of the presiding judge. Accordingly, it

hereby


                                 2
